
	
		II
		111th CONGRESS
		1st Session
		S. 2171
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  ultra-high molecular weight polyethylene yarn measuring not less than 131
		  decitex but not more than 340 decitex.
	
	
		1.Ultra-high molecular weight polyethylene
			 yarn measuring not less than 131 decitex but not more than 340 decitex
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Ultra-high molecular weight polyethylene yarn, measuring not
						less than 131 decitex but not more than 340 decitex (provided for in subheading
						5402.59.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
